 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH MILLS,                                    No. 2: 17-cv-2667 MCE KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    LOS ANGLES COUNTY SUPERIOR
      COURT, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. This civil rights action was closed on October 12, 2018. (ECF Nos. 98, 99.)

20          On October 29, 2018, plaintiff filed a motion for appointment of counsel, a document

21   requesting a petition for review, and an amended habeas corpus petition. (ECF Nos. 101, 103,

22   104.) On November 5, 2018, plaintiff filed an amended complaint. (ECF No. 105.)

23          Plaintiff is advised that documents filed by plaintiff since the closing date will be

24   disregarded and no orders will issue in response to future filings.

25
     Dated: November 13, 2018
26
27

28   Mills2667.58
                                                        1
